Third District Court of Appeal
                               State of Florida

                           Opinion filed March 8, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-2759
                        Lower Tribunal No. 80-19545A
                            ________________


                               Freddy Brown,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Miguel M. de la
O, Judge.

      Carlos J. Martinez, Public Defender, and Jonathan Greenberg, Assistant
Public Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Nikole Hiciano, Assistant Attorney
General, for appellee.

Before LAGOA, FERNANDEZ and SCALES, JJ.

      PER CURIAM.
      Appellant Freddy Brown pled guilty to second degree murder for a murder

he committed in 1980, when he was seventeen years old. His sentencing hearing

did not take into consideration his status as a juvenile offender. Brown was

sentenced to life imprisonment with parole. He remains imprisoned due to a record

of unsatisfactory institutional conduct.

      In 2015, Brown filed a rule 3.850 motion for post-conviction relief pursuant

to Miller v. Alabama, 132 S. Ct. 2455 (2012), which held that the mandatory

sentencing of a juvenile to a term of life in prison without parole violates the

Eighth Amendment. The Florida Legislature responded to Miller v. Alabama by

enacting sections 921.1401 and 921.1402 of the Florida Statutes, which provide for

the review of sentences of juveniles convicted of certain offenses and given a term

of life imprisonment. See Atwell v. State, 197 So. 3d 1040 (Fla. 2016) (extending

Miller v. Alabama’s proscription to a Florida juvenile’s life sentence with the

possibility of parole).

      The trial court denied Brown’s rule 3.850 motion. We reverse Brown’s life

sentence and remand for an appropriate resentencing. Miller v. State, No. 3D15-

2492 (Fla. 3d DCA Jan. 25, 2017).

      Reversed and remanded with instructions.




                                           2